Citation Nr: 1113436	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986.  The Veteran also served in the Army National Guard from August 1986 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2002 and August 2003 rating decisions.

The Veteran's claims for service connection initially included service connection for back and right knee disabilities.  Service connection was granted for a back disability in a rating decision dated in January 2005, and service connection for a right knee disability was granted in a rating decision dated in May 2006; those issues thus are no longer on appeal.

In April 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of that proceeding has been associated with the claims folder.

In October 2007, the Board issued a decision which denied service connection for the claims on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board.  These issues are now before the Board once again.

The Board notes that the Veteran submitted a statement in May 2010 indicating that he wished to file a claim for service connection for a nasal infection.  It does not appear that this issue has been adjudicated.  As such, the issue of entitlement to service connection for a nasal infection has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral foot disability, a bilateral wrist disability, and a left knee disability.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.  

The Veteran contends that he has the aforementioned disabilities as a result of the physical demands of the physical training undergone during his Army service.  Specifically, the Veteran indicated in his May 2002 claim that he has experienced disabilities of both knees, both feet, and both wrists since December 1983. 

With regard to his claimed left knee disability, a review of the service treatment records reveals that the Veteran was seen many times for complaints and treatment of the right knee, but not for the left knee.  In a February 1984 service treatment record, the Veteran was noted as having bilateral crepitus.  In April 1984, mild varus/valgus instability was noted in both knees.

With regard to his claimed bilateral wrist disability, the Board notes that the Veteran complained of bilateral thumb pain in a November 1982 service treatment record.  The examiner at that time indicated that he doubted any significant pathology.  A July 1985 service treatment record reflects that the Veteran complained of a lump on his left hand when moving his first finger.  The Veteran reported that there was no history of trauma to the left hand.  Examination revealed a small (two cm) cystic formation on the left hand that was questionably a ganglion cyst.  The left hand was tender to palpation, but there was no pain on movement.  The Veteran also complained of problems with his right hand consisting of limited range of motion and pain while doing pushups.  The diagnosis was cystic lesions on the dorsum of the right and left wrists, with the left wrist being tender to palpation.  The Veteran was referred to an orthopedist who found full range of motion in the right wrist except that extension was limited to 45 degrees.  The Veteran was diagnosed with idiopathic decreased range of motion of the right wrist and fibroma of the left wrist.  

With regard to his claimed bilateral foot disability, the Veteran's service treatment records show that he was seen with a complaint of right ankle pain late in December 1983.  The treatment note indicates that the pain had begun that morning, and that he had had a similar pain lasting for three days two weeks prior to that that had resolved on its own.  Examination revealed edema on the lateral process of the right ankle with ecchymosis noted.  Range of motion of the right ankle was noted to be normal, with crepitus noted.  The Veteran was seen again a few days later for a follow-up, at which time it was opined that he had a ligament strain.  He was given Motrin and an Ace wrap, and put on profile for 11 days.  In an April 1984 service treatment record, the Veteran was noted as having a history of right ankle swelling.  

The Veteran's separation examination, given in June 1986, reported clinical evaluation of the upper and lower extremities and the feet was normal.  The examiner noted only a history of intermittent low back pain since 1985, and a history of right knee chondromalacia since 1985.  There was no mention by the examiner regarding the Veteran's feet, ankles, wrists, or knees.  In a November 1986 Report of Medical History for his service in the Army National Guard, the Veteran reported that at some point he had a swollen ankle from playing excessive basketball.   

With regard to current disabilities, the Board notes that there is medical evidence that the Veteran suffers from a current bilateral foot disability, identified by his podiatrist's October 2003 report as post-traumatic arthritic changes with secondary degenerative arthritic changes in the mid-foot, as well as a severe decrease in the arch height.  In this treatment record from South Fulton Family Foot Care, Dr. G. opined that the Veteran's degenerative arthritic changes/post traumatic arthritic changes developed during his time in service.  That opinion was based, he said, on his x- ray evaluation of the Veteran's feet.  However, Dr. G. did not explain how a 2003 x-ray revealed a nexus to the Veteran's military service.

Turning to the bilateral wrist disability claim, the Board notes that the Veteran presented to Peachtree Orthopaedic Clinic in February 2002 with progressive bilateral loss of wrist motion, which has gone on for 2 years without any history of an injury.  The Veteran reported in a December 2006 private medical record from Kaiser Permanente a history of carpal tunnel problems since his time in the military and was noted as wearing wrists braces on both arms.  A January 2007 report from the Veteran's primary care physician at Atlanta Primary Care Center reveals that the Veteran experiences carpal tunnel syndrome of the right hand.  In an August 2010 VA treatment record, the Veteran was noted as having minimal degenerative narrowing of the radiocarpal joint of the right wrist.  

The record also shows that the Veteran has a currently diagnosed left knee disability.  In a June 2005 private medical record from Atlanta Primary Care Center, Dr. T. indicated that x-rays showed moderate degenerative disease in both the right and left knee.  A private treatment note dated in March 1995 noted that the Veteran injured both of his knees when he fell while playing volleyball at work on December 5, 1994.  In an October 1997 private treatment record, it was noted that the Veteran suffered an original left knee injury on December 5, 1994.  Operation reports dated in November 1997 show that the Veteran underwent arthroscopic surgery of both knees.  

In an August 2007 private treatment record from Atlanta Primary Care Center, Dr. T. stated that he has treated the Veteran for injuries he sustained while on military duty in 1982, to include injury to both knees and pain in both ankles and wrists.  This physician noted that the Veteran also sustained additional injuries which are more likely than not a result of his employment with the Federal Aviation Administration.  The additional injuries include carpal tunnel syndrome.  In the aforementioned June 2005 private medical record, this same physician noted that the Veteran presented with pain in the knees, right wrist pain, right ankle pain, and low back pain.  He noted that the conditions started during his active years in the military.  The physician diagnosed the Veteran with bilateral degenerative disease of both knees and noted that these findings are more likely than not due to the previous injuries and surgeries to the knees.  In an undated record, this physician related the Veteran's bilateral knee condition, right wrist condition, and right ankle condition to service.    

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In light of the fact that the claims file contains current diagnoses of a left knee disability, a bilateral wrist disability, and a bilateral foot disability, and the Veteran has asserted that he has had symptoms of these disabilities dating back to his active duty service, an observation that he is competent to make, the Board finds that the Veteran should be provided a VA examination for the proper assessment of his claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for VA examinations to determine whether he has a current left knee disability, a bilateral foot disability, or a bilateral wrist disability that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

Additionally, the RO should take this opportunity to obtain any recent, pertinent VA and private treatment records that have not yet been associated with the claims file. 
Furthermore, during the course of this appeal, the Board notes that the Veteran indicated in a November 2008 statement that he has disabling conditions that have been documented in several Workers' Compensation cases and one Equal Employment Opportunity case.  While the claims file contains some documents regarding these cases, the RO should ensure that all records and evidence relating to the Veteran's Workers' Compensation cases and Equal Employment Opportunity case that are relevant to the claims on appeal have been obtained and associated with the claims file. 

Finally, the Board notes that the claims file reflects that the Veteran is in receipt of benefits from Social Security Administration (SSA).  Again, while the claims file contains some documents from SSA, the RO should take this opportunity to obtain all SSA records potentially relevant to the claims on appeal.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all records and evidence relating to the Veteran's Workers' Compensation cases and Equal Employment Opportunity case that could relate to the claims on appeal.

2. Obtain and associate with the claims file all SSA records relevant to the claims on appeal that have not yet been associated with the claims file.

3. Obtain any and all recent VA treatment records relating to the issues on appeal that have not yet been associated with the claims file. 

4. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed left knee disability, bilateral wrist disability, or bilateral foot disability that have not yet been associated with his claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

5. After the aforementioned records have been associated with the claims file to the extent possible, schedule the Veteran for a VA examination for his left knee disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed left knee disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current left knee disability.  Then, an opinion should be provided as to whether it is at least as likely as not that this current left knee disability may be attributed to his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. After the aforementioned records have been associated with the claims file to the extent possible, schedule the Veteran for a VA examination for his claimed bilateral wrist disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed bilateral wrist disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current bilateral wrist disability.  Then, an opinion should be provided as to whether it is at least as likely as not that this current bilateral wrist disability may be attributed to his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. After the aforementioned records have been associated with the claims file to the extent possible, schedule the Veteran for a VA examination for his claimed bilateral foot disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed bilateral foot disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a bilateral foot disability.  Then, an opinion should be provided as to whether it is at least as likely as not that this current bilateral foot disability may be attributed to his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

8. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



